         Case 7:20-cv-05624-KMK Document 69 Filed 09/15/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 IN RE: BRUCE J. PASWALL,


                                Debtor


 GRANT PASWALL AND REID PASWALL,                                   No. 20-CV-5624 (KMK)

                               Appellants,                                  ORDER

                          v.

 MARK S. TULIS, AS CHAPTER 7 TRUSTEE
 OF THE ESTATE OF BRUCE J. PASWALL,

                               Appellee.

KENNETH M. KARAS, United States District Judge:

       Grant and Reid Paswall (“Appellants”) brought an appeal which sought reversal of the

June 29, 2020 Order (the “Order”) of the United States Bankruptcy Court for the Southern

District of New York (the “Bankruptcy Court”) from the Honorable Robert D. Drain. The Order

entered default judgment in favor of Mark S. Tulis, as Chapter 7 Trustee (“Trustee” or

“Appellee”) of the estate of Bruce J. Paswall (the “Debtor”) against Appellants and authorized

Appellee to avoid, set aside, and strike a deed dated October 3, 2014 and recorded on January 27,

2017 (the “Deed”), through which Debtor transferred his interest in the real property located at

13 Logging Road, Katonah, New York 10536 (the “Real Property”). Before the Court is

Appellants’ Motion for Reconsideration of that ruling (the “Motion”). (See Dkt. No. 67.) For

the following reasons, Appellants’ Motion is denied.

                                           I. Discussion

       “Motions for reconsideration are governed by Federal Rule of Civil Procedure 59(e) and

Local Civil Rule 6.3, which are meant to ensure the finality of decisions and to prevent the
         Case 7:20-cv-05624-KMK Document 69 Filed 09/15/21 Page 2 of 4




practice of a losing party examining a decision and then plugging the gaps of a lost motion with

additional matters.” Arthur Glick Truck Sales, Inc. v. Stuphen E. Corp, 965 F. Supp. 2d 402, 404

(S.D.N.Y. 2013) (citation and quotation marks omitted), aff’d, 577 F. App’x 11 (2d Cir. 2014).

The standard for such motions is “strict” and “should not be granted where the moving party

seeks solely to relitigate an issue already decided.” Shrader v. CSX Transp., Inc., 70 F.3d 255,

257 (2d Cir. 1995); see also In re Gen. Motors LLC Ignition Switch Litig., No. 14-MC-2543,

2017 WL 3443623, at *1 (S.D.N.Y. Aug. 9, 2017) (“It is well established that the rules

permitting motions for reconsideration must be narrowly construed and strictly applied so as to

avoid repetitive arguments on issues that have been considered fully by the [c]ourt.” (citation and

quotation marks omitted)). A movant may not “rely upon facts, issues, or arguments that were

previously available but not presented to the court.” Indergit v. Rite Aid Corp., 52 F. Supp. 3d

522, 523 (S.D.N.Y. 2014) (citation omitted). Nor is a motion for reconsideration “the proper

avenue for the submission of new material.” Sys. Mgmt. Arts, Inc. v. Avesta Tech., Inc., 106 F.

Supp. 2d 519, 521 (S.D.N.Y. 2000). “Rather, to be entitled to reconsideration, a movant must

demonstrate that the [c]ourt overlooked controlling decisions or factual matters that were put

before it on the underlying motion, which, had they been considered might reasonably have

altered the result reached by the court.” Arthur Glick Truck Sales, 965 F. Supp. 2d at 405

(citation and quotation marks omitted); Shrader, 70 F.3d at 257 (same). In other words, “[a]

motion for reconsideration should be granted only when the [movant] identifies an intervening

change of controlling law, the availability of new evidence, or the need to correct a clear error or

prevent manifest injustice.” Alvarez v. City of New York, No. 11-CV-5464, 2017 WL 6033425,

at *2 (S.D.N.Y. Dec. 5, 2017) (quoting Kolel Beth Yechiel Mechil of Tartikov, Inc. v. YLL
            Case 7:20-cv-05624-KMK Document 69 Filed 09/15/21 Page 3 of 4




Irrevocable Tr., 729 F.3d 99, 104 (2d Cir. 2013)); see also Indergit, 52 F. Supp. 3d at 523

(same).

          Here, Appellants have identified no intervening change of controlling law, availability of

new evidence, or need to correct a clear error. See Alvarez, 2017 WL 6033425, at *2. Instead,

Appellants reiterate the same arguments that were expressly considered and rejected in the

Court’s ruling. Because Appellants “seek[] solely to relitigate an issue already decided,”

Shrader, 70 F.3d at 257, pointing to no issue that the Court did not expressly consider and no

case law or fact that the Court overlooked, the Motion is denied. See Cyrus v. City of New York,

450 F. App’x 24, 26 (2d Cir. 2011) (affirming denial of motion for reconsideration where the

plaintiff “fail[ed] to point to any case law or other relevant information that the district court

overlooked,” and his arguments merely “amount[ed] to a disagreement with the district court’s

conclusions with respect to the case law that was already before it”); Bryant v. AB Droit

Audiovisuels, No. 07-CV-6395, 2017 WL 2954764, at *2 (S.D.N.Y. July 11, 2017) (“[A] party’s

disagreement with a [c]ourt’s decision is simply not a basis for reconsideration.”); Women’s

Integrated Network, Inc. v. U.S. Specialty Ins. Co., No. 08-CV-10518, 2011 WL 1347001, at *1

(S.D.N.Y. Apr. 4, 2011) (“The Court will not re-litigate the merits of the underlying dispute on a

motion for reconsideration.”), aff’d, 495 F. App’x 129 (2d Cir. 2012); Grand Crossing, L.P. v.

U.S. Underwriters Ins. Co., No. 03-CV-5429, 2008 WL 4525400, at *4 (S.D.N.Y. Oct. 6, 2008)

(“Because [the] [p]laintiff[] present[s] no new factual information or law that requires a different

outcome in the underlying motion, reconsideration is inappropriate.” (citation omitted));

Davidson v. Scully, 172 F. Supp. 2d 458, 464 (S.D.N.Y. 2001) (“Although plaintiff might see

this motion as a way to vent his frustration and point out where he believes the Court erred in its

reasoning, that is not the purpose of a Rule 59(e) motion for reconsideration.”).
         Case 7:20-cv-05624-KMK Document 69 Filed 09/15/21 Page 4 of 4




                                         II. Conclusion

       For the foregoing reasons, the Appellants’ Motion for Reconsideration is denied. The

Clerk of Court is respectfully directed to terminate the pending Motion. (Dkt. No. 67.)

SO ORDERED.

DATED:         September 15, 2021
               White Plains, New York
                                                    ____________________________________
                                                    KENNETH M. KARAS
                                                    UNITED STATES DISTRICT JUDGE
